UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6436


MORRIS J. WARREN,

                    Petitioner - Appellant,

             v.

J. RAY ORMOND, Warden; UNITED STATES OF AMERICA,

                    Respondents - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:18-cv-00938-LMB-JFA)


Submitted: June 13, 2019                                          Decided: June 18, 2019


Before WYNN and HARRIS, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Morris J. Warren, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Morris J. Warren, a D.C. Code Offender incarcerated at FCI Petersburg, seeks to

appeal the district court’s order construing Warren’s 28 U.S.C. § 2241 (2012) petition as

a successive 28 U.S.C. § 2254 (2012) petition and dismissing it on that basis. The order

is not appealable unless a circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1)(A) (2012). A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2)

(2012). When the district court denies relief on the merits, a prisoner satisfies this

standard by demonstrating that reasonable jurists would find that the district court’s

assessment of the constitutional claims is debatable or wrong. Slack v. McDaniel, 529
U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003). When, as

here, the district court denies relief on procedural grounds, the prisoner must demonstrate

both that the dispositive procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right. Slack, 529 U.S. at 484-85.

       On appeal, we confine our review to the issues raised in the Appellant’s brief. See

4th Cir. R. 34(b). Because Warren’s informal brief, and the supplements thereto, do not

challenge the basis for the district court’s disposition, Warren has forfeited appellate

review of the court’s order. See 4th Cir. R. 34(b); Jackson v. Lightsey, 775 F.3d 170, 177

(4th Cir. 2014) (“The informal brief is an important document; under Fourth Circuit

rules, our review is limited to issues preserved in that brief.”). Accordingly, we deny a

certificate of appealability, deny leave to proceed in forma pauperis, and dismiss this

appeal. We dispense with oral argument because the facts and legal contentions are

                                             2
adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                         DISMISSED




                                          3